—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a nonjury trial of five counts of criminal possession of a weapon in the third degree (Penal Law § 265.02 [5] [ii]) and sentencing him as a second felony offender to concurrent terms of incarceration of 3 to 6 years. We reject defendant’s contention that the verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant failed to rebut the presumption that he was in possession of the loaded weapons found in the vehicle he was driving (see, Penal Law § 265.15 [3]; People v Leyva, 38 NY2d 160, 167; see also, People v Tyler, 262 AD2d 136, Iv denied 93 NY2d 1046). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Erie County Court, DiTullio, J. — Criminal Possession Weapon, 3rd Degree.) Present — Pigott, Jr., P. J., Green, Wisner, Kehoe and Burns, JJ.